UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 Or 15 (D) Of The Securities Exchange Act Of 1934 Date of Report (Date of earliest event reported): October 21, 2004 JED Oil Inc. (Exact name of registrant as specified in its charter) Alberta, Canada (State or other jurisdiction of incorporation or organization) 333-111435 (Commission File Number) n/a (IRS employer identification no.) Suite 2600, 500  4th Avenue S.W. Calgary, Alberta, Canada T2P 2V6 (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (403) 537-3250 (403) 294-1197 (fax) Item 5.02 (b) Departure of Directors or Principal Officers Reg Greenslade, our Chairman and Chief Executive Officer since September 2003, resigned as Chief Executive Officer effective November 8, 2004. He will continue with JED as our Chairman of the Board. Item 5.02 (c) Appointment of Principal Officers Thomas J. Jacobsen. Thomas J. Jacobsen has been our President, Chief Operating Officer and director since September 2003. Effective November 8, 2004 he will resign as President and Chief Operating Officer and will assume the position of Chief Executive Officer vacated by Mr. Greenslade. Mr. Jacobsens business experience other than at JED is as follows. He has been the Chairman or JMG Exploration, Inc., our affiliate, since August 2004. Mr. Jacobsen joined Westlinks Resources Ltd., a predecessor of Enterra Energy Trust, as a director in February 1999, and was appointed Executive Vice President, Operations in October 1999. In October 2000, he resigned from this position and was appointed Vice Chairman of the Board of Directors. Mr. Jacobsen became Enterras Chief Operating Officer in February 2002 and served in that position until November 2003. Mr. Jacobsen has more than 40 years experience in the oil and gas industry in Alberta and Saskatchewan including serving as President, Chief Operating Officer and a director of Empire Petroleum Corporation from June 2001 to April 2002, President and Chief Executive Officer of Niaski Environmental Inc. from November, 1996 to February, 1999, President and Chief Executive
